Exhibit 10.19


LYONDELLBASELL INDUSTRIES
2020 RESTRICTED STOCK UNIT AWARD AGREEMENT
By letter (the “Grant Letter”), effective as of the date specified in the Grant
Letter (the “Grant Date”), LyondellBasell Industries N.V. (the “Company”),
pursuant to the LyondellBasell Industries Long-Term Incentive Plan, as amended
and restated effective May 31, 2019 (the “Plan”), has granted to the Participant
the number of units of Common Stock (as defined in the Plan) specified in the
Grant Letter subject to transfer and forfeiture restrictions (“Restricted Stock
Units”). These grants are all subject to adjustment as provided in the Plan, and
the following terms and conditions (the “Award Agreement”):
1.Relationship to Plan and Company Agreements.
This Restricted Stock Unit grant is subject to all Plan terms, conditions,
provisions and administrative interpretations, if any, adopted by the Committee.
Except as defined in this Award Agreement, capitalized terms have the same
meanings ascribed to them in the Plan. To the extent that this Award Agreement
is intended to satisfy the Company’s obligations under any employment agreement
between the Company and the Participant, the Participant agrees and acknowledges
that this Award Agreement fulfills the Company’s obligations under the
employment agreement, this Award Agreement shall be interpreted and construed to
the fullest extent possible consistent with such employment agreement, and in
the event of a conflict between the terms of such employment agreement and the
terms of this Award Agreement, the terms of this Award Agreement shall control.
2.Restriction Period and Vesting Schedule.
(a)The Restriction Period applicable to the Restricted Stock Units shall lapse
and Restricted Stock Units shall fully vest on the third anniversary of the
Grant Date. The Participant must be in continuous Employment from the Grant Date
through the third anniversary of the Grant Date to vest in Restricted Stock
Units on that date.
(b)If the Participant has been in continuous Employment since the Grant Date,
the Restriction Period shall lapse and the Restricted Stock Units shall become
fully vested, irrespective of the limits in subparagraph (a), upon (1) an
involuntary termination of Employment by the Company without Cause or a
constructive termination of Employment by the Participant with good reason as
defined in Section 10 of the Plan, either of which occurs within one year after
the occurrence of a Change of Control or (2) any termination of Employment due
to death or Disability.
(c)Notwithstanding paragraph (a), the Restriction Period shall lapse and the
Restricted Stock Units shall fully vest on the third anniversary of the Grant
Date if Participant terminates Employment due to Enhanced Retirement.
(d)Notwithstanding paragraph (a), provided that the Participant has been in
continuous Employment since the Grant Date, upon termination of Employment due
to Retirement or involuntary termination not for Cause, the Restriction Period
shall lapse with respect to a pro rata portion of the Restricted Stock Units
which shall be determined by multiplying the full number of Restricted Stock
Units otherwise payable under this Award Agreement by a fraction, the numerator
of which is the number of months (with any partial months being considered a
full month) of the Participant’s Employment during the period beginning on the
Grant Date and ending on the third anniversary of the Grant Date and the
denominator of which is the number of months in such period. Remaining
Restricted Stock Units shall be forfeited. If a Participant is eligible for
Enhanced Retirement, this paragraph (d) shall not apply and paragraph (c) shall
control.
(e)The following definitions apply to this Award Agreement:




1

--------------------------------------------------------------------------------




(i)“Disability” means (i) a permanent and total disability as defined in the
Company’s long-term disability plan in which the Participant is eligible to
participate and (ii) the Participant is not eligible for Retirement.
(ii)“Employment” means employment as an Employee with the Company or any
Participating Employer. Neither the Participant’s transfer from Company
employment to employment by any Participating Employer, the Participant’s
transfer from employment by any Participating Employer to Company employment,
nor the Participant’s transfer between Participating Employers shall be deemed
to be a termination of the Participant’s employment. Moreover, a Participant’s
employment shall not be deemed to terminate because the Participant is absent
from active employment due to temporary illness, during authorized vacation,
during temporary leaves of absence granted by the Company or a Participating
Employer for professional advancement, education, health or government service,
during military leave for any period if the Participant returns to active
employment within 90 days after military leave terminates, or during any period
required to be treated as a leave of absence by any valid law or agreement.
(iii)[“Enhanced Retirement” means a Participant’s voluntarily initiated
termination of service on or after age 60 with 10 years of service with the
Company and/or an Affiliate.] 1 
(iv)“Misconduct” means any act or failure to act that (i) contributes to the
Company having to restate all or a portion of its financial statements and
materially increases the value of the compensation received by the Participant
and/or (ii) caused or was intended to cause a violation of the policies of the
Company or Affiliate.
(v)“Retirement” means a Participant’s voluntarily initiated termination of
service on or after the earliest of (i) age 55 with 10 years of service with the
Company and/or an Affiliate, (ii) the time of retirement as defined in a written
agreement between a Participant and a Participating Employer, or (iii) outside
the U.S., the time when retirement is permitted and the Participant is eligible
to receive a company retirement benefit under applicable law with respect to the
Participant’s primary place of employment (as determined by the Committee in its
sole judgment).
3.Terms and Conditions.
Each Restricted Stock Unit shall be subject to the restrictions below and a
substantial risk of forfeiture during the Restriction Period. A Participant
shall not be entitled to any payment under Section 5 until the Restriction
Period for affected Restricted Stock Units lapses. No rights related to a
Restricted Stock Unit may be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of during the Restriction Period. Restricted Stock Units
shall be forfeited on the date the Participant’s Employment terminates except as
otherwise provided in Section 2 hereof.




_______________________
1. The definition of Enhanced Retirement and the related provisions and
references shall not apply to any Restricted Stock Units granted to the Chief
Executive Officer.




2

--------------------------------------------------------------------------------






4.Registration of Units.
The Participant’s right to receive Common Stock in settlement of the Restricted
Stock Units shall be evidenced by book entry (or by such other manner as the
Committee may determine)
5.Settlement.
Subject to Section 12 hereof, when the Restriction Period lapses and Restricted
Stock Units vest under Section 2, a Participant shall become entitled to
receive, within 60 days of the date the Restricted Stock Units vested, the
number of shares of Common Stock equal to the number of Restricted Stock Units
which have vested on the particular vesting date. Any shares of Common Stock
paid under this Award shall remain subject to the Company Clawback Policy as set
forth in Section 14.
6.Dividend Equivalents.
The Company will pay Dividend Equivalents for each outstanding Restricted Stock
Unit as soon as administratively practicable after dividends, if any, are paid
on the Company’s outstanding shares of Common Stock; provided, however, that (i)
such payment shall be made no later than March 15th following the year in which
the dividends are paid and (ii) the Participant must be in Employment as of the
date of such dividend payment.
7.Withholding.
The Company shall withhold from any distribution under this Award shares of
Common Stock having a Fair Market Value equal to all taxes required to be
withheld with respect to the Award. In the event all federal, state and other
governmental withholding tax requirements imposed upon the Company with respect
to the Award cannot be satisfied in this manner, no shares of Common Stock shall
be delivered to or for a Participant unless provision to pay required
withholding has been made to the Committee’s satisfaction.
8.Expatriate Participants.
Payments of Awards made to expatriate Participants will be, pursuant to the
applicable expatriate assignment policy of the Participating Employer, tax
normalized based on typical income taxes and social security taxes in the
expatriate Participant’s home country relevant to the expatriate Participant’s
domestic circumstances.
9.No Fractional Shares.
No fractional shares of Common Stock are permitted in connection with this Award
Agreement. For purposes of pro-ration in Section 2(d), Restricted Stock Units
shall be rounded up to the nearest whole share of Common Stock. Any shares of
Common Stock withheld pursuant to Section 7 shall be rounded to whole shares in
the manner determined by the Committee to be appropriate to satisfy the minimum
statutory withholding requirements.
10.Successors and Assigns.
This Award Agreement shall bind and inure to the benefit of and be enforceable
by the Participant, the Company and their respective permitted successors and
assigns (including personal representatives, heirs and legatees), but the
Participant may not assign any rights or obligations under this Award Agreement
except to the extent and in the manner expressly permitted.
11.No Guaranteed Employment.
No provision of this Award Agreement shall confer any right to continued
employment.




3

--------------------------------------------------------------------------------




12.Section 409A.
It is intended that the provisions of this Award Agreement satisfy the
requirements of Section 409A of the Code and the accompanying U.S. Treasury
Regulations and pronouncements thereunder, and that the Award Agreement be
operated in a manner consistent with such requirements to the extent applicable.
For purposes of Section 409A of the Code, (a) if the Participant is Retirement
Eligible, the time of settlement in Section 5 hereof constitutes a specified
date within the meaning of Section 1.409A-3(a)(4) of the Treasury Regulations
and is within the 90-day period described in Section 1.409A-3(b) of the Treasury
Regulations and (b) if the Participant is not Retirement Eligible, the time of
settlement in Section 5 hereof is within the short-term deferral period
described in Section 1.409A-1(b)(4) of the Treasury Regulations. For purposes of
this Section 12, “Retirement Eligible” means that the Participant will be
eligible to terminate Employment by reason of Retirement or Enhanced Retirement,
prior to the date such Retirement or Enhanced Retirement would qualify for
short-term deferral treatment under Section 409A of the Code.
If the Company is publicly-traded and the Participant is identified by the
Company as a “specified employee” within the meaning of Section 409A(a)(2)(B)(i)
of the Code on the date on which the Participant has a “separation from service”
(other than due to death) within the meaning of Section 1.409A-1(h) of the
Treasury Regulations, notwithstanding the provisions of Section 5 hereof, any
transfer of shares payable on account of a separation from service that are
deferred compensation shall take place on the earlier of (i) the first business
day following the expiration of six months from the Participant’s separation
from service, (ii) the date of the Participant’s death, or (iii) such earlier
date as complies with the requirements of Section 409A of the Code.
13.Restrictive Covenants.
(a)This Section 13 shall apply solely to Participants eligible for Enhanced
Retirement under this Award Agreement.
(b)Acknowledgment of Access to Confidential Information and Trade Secrets.
Participant agrees and acknowledges that during employment with the Company,
Participant will be provided with, develop, and will use confidential and
proprietary information and trade secrets of the Company. The confidential and
proprietary information and trade secrets include, but are not limited to, the
Company’s business strategies, non-public financial information, identities of
clients and suppliers, pricing and margin information, and any other information
that Participant receives as a result of employment with the Company and that
provides the Company with an economic benefit from being confidential, whether
in written, tangible, electronic or any other form or media (collectively,
“Confidential Information”). Confidential Information does not apply to such
information which is known to the public so long as such knowledge does not
result from a breach of any provision of this Award Agreement by Participant.
(c)Protection of Company Confidential Information and Trade Secrets. Except as
expressly authorized by the Company or in order to carry out the duties and
responsibilities as an employee for the Company, Participant will not disclose,
directly or indirectly, in any way to anyone the Company’s Confidential
Information or improperly make use of Confidential Information both during
employment with the Company and at any time after employment with the Company
terminates. Pursuant to 18 U.S.C. USC § 1833(b), and as set forth fully therein,
notice is hereby given that an individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law; or
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.




4

--------------------------------------------------------------------------------




(d)Non-Competition. Participant agrees that for a period of twenty-four (24)
months following the date Participant’s employment with the Company ends,
Participant shall not (i) perform any duties or responsibilities which are
similar to those Participant performed on behalf of the Company in the
twenty-four (24) months prior to termination of employment for any person or
entity who offers services or products, or both, competitive to those offered by
the Company at the time of termination of employment, or (ii) perform any duties
or responsibilities for any person or entity whereby Participant uses (or may
use) Confidential Information of the Company. This restriction shall apply in
any geographic area in which the Company does business as of the date of
termination of employment.
(e)Non-Interference of Company Relationships. Participant agrees that for a
period of twenty-four (24) months following the date Participant’s employment
with the Company ends, Participant shall not, directly or indirectly, influence,
induce, solicit or otherwise take action intended to disrupt, limit or interfere
with any customer, supplier, or vendor relationship which Participant had
responsibility for or learned Confidential Information about in the twenty-four
(24) months preceding the termination of employment.
(f)Non-Solicitation of Employees. Participant agrees that for a period of
twenty-four (24) months following the date Participant’s employment with the
Company ends, Participant shall not, directly or indirectly, influence, induce,
solicit or otherwise take action intended to disrupt, limit or interfere with
the relationship of the Company and any employee with whom Participant
interacted or knew about through employment at the Company in the twenty-four
(24) months preceding the termination of employment.
(g)Non-Disparagement. Participant agrees that Participant shall not at any time
engage in any form of conduct, or make any statement or representation, either
oral or written, that disparages, impugns or otherwise impairs the reputation,
goodwill or interests of the Company, or any of its officers, directors,
shareholders, representatives, and/or employees or agents in either the
individual or representative capacities of any of the foregoing individuals
(including, without limitation, the repetition or distribution of derogatory
rumors, allegations, negative reports or comments). Nor shall Participant
direct, arrange or encourage others to make any such derogatory or disparaging
statements on Participant's behalf. Nothing in this paragraph, however, shall
prevent Participant from providing truthful testimony or information in any
proceeding or in response to any request from any governmental agency, or
judicial, arbitral or self-regulatory forum, or as otherwise required by
applicable law.
(h)Cooperation. Participant agrees to cooperate with the Company by making
Participant reasonably available to testify on behalf of the Company in any
action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company in any such action, suit, or
proceeding, by providing information and meeting and consulting with the Company
and its employees, representatives and counsel.
(i)Irreparable Harm. Participant acknowledges that the Company has a legitimate
need to protect itself from improper or unfair competition and to protect its
Confidential Information, as well as the Company’s relationships with its
business partners and employees, and that the restrictions contained in this
Award Agreement are reasonable and necessary to protect the Company’s
operations, legitimate competitive interests, and Confidential Information.
Participant also recognizes the highly competitive nature of the Company’s
business and that irreparable harm would be caused by Participant’s violation of
the restrictions contained herein.
(j)Remedies. Participant agrees that the Company’s remedies at law for any
violation of this Agreement are inadequate and that the Company has the right to
seek injunctive relief in addition to any other remedies available to it.
Therefore, if Participant breaches or threatens to breach this Agreement, the
Company is entitled to specific performance and injunctive relief, in addition
to any other remedies, including but not limited to monetary damages, without
the posting of a bond. Participant further agrees to pay any and all legal fees,
including without limitation, all attorneys’ fees, court costs, and any other
related fees and/or costs incurred by the Company in enforcing this Award
Agreement. Participant further agrees that a court may extend the duration of
the restrictions in Section 13 of this Award Agreement equal to any period of
time in which Participant is in violation of this Award Agreement.




5

--------------------------------------------------------------------------------




14.Company Clawback Policy.
(a)If (i) the Committee determines that the Participant has either engaged in,
or benefitted from, Misconduct and (ii) the Participant is classified at a level
of M-4 or above in the LyondellBasell Group compensation classification system
at the time of such determination, upon notice from the Company, the Participant
shall reimburse to the Company all or a portion of any amounts (whether in cash
or shares) received under this Award Agreement (or forfeit all or any portion of
this Award to the extent it has not yet been received) as the Committee deems
appropriate under the circumstances. Such notice shall be provided within the
earlier to occur of one year after discovery of the alleged Misconduct or the
second anniversary of the Participant’s date of termination.
(b)If the Committee determines that the Participant has violated any of the
obligations set forth in Section 13 of this Agreement, upon notice from the
Company, the Participant shall reimburse to the Company all or a portion of any
amounts (whether in cash or shares) received under this Award Agreement (or
forfeit all or any portion of this Award to the extent it has not yet been
received) as the Committee deems appropriate under the circumstances. Such
notice shall be provided within the earlier to occur of one year after discovery
of the alleged violation or the second anniversary of the Participant’s Date of
Termination.
15.Choice of Law.
This Award Agreement shall be governed by the laws of the State of Texas,
without regard to conflict of laws principles.
16.Jurisdiction and Forum.
Any action arising out of this Award Agreement or the relationship between the
parties established herein shall be brought only in the state or federal courts
of the State of Texas, and Participant hereby consents to and submits to the
exclusive jurisdiction of such courts.
17.Savings Clause.
It is expressly understood and agreed that although the Company and Participant
consider the restrictions contained in Section 13 of this Award Agreement to be
reasonable for the purpose of preserving the Company’s Confidential Information,
as well as the Company’s relationships with its business partners and employees,
if any restrictive covenant set forth in Section 13 of this Award Agreement is
found by any court having jurisdiction to be invalid or unreasonable, the
restrictive covenant shall be limited and reduced so as to contain the maximum
restrictions permitted by applicable law. All remaining provisions of this Award
Agreement, and/or portions thereof, shall remain in full force and effect.
18.    Waiver.
The Company’s failure to enforce any provision(s) of this Award Agreement shall
not in any way be construed as a waiver of any such provision(s), or prevent the
Company thereafter from enforcing each and every other provision of this Award
Agreement.
LYONDELLBASELL INDUSTRIES N.V.










6

--------------------------------------------------------------------------------












7